DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Claims 51-70 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Response to Arguments
Applicant’s arguments filed 06/30/2022 have been considered but are moot in view of the new ground(s) of rejection.
However, the Examiner notes for the record that the rejections under 35 U.S.C. 112(a) and 112(b) have been withdrawn in view of the claim amendments and further consideration of the claimed subject matter.
The Examiner also notes that the Applicant’s arguments do not indicate where in the disclosure an algorithm describing how captured audio is used to generate “information describing a context or content of the behavior of the vehicle occupants”, and instead point to the vague and general statements of the disclosure that do not provide an algorithm that clearly describes how captured audio is used to perform any determination of “context or content” of behavior, or how audio information is used to determine correspondence to  a “rule” as claimed. For example, P[0062] of the Applicant’s specification which is referred to by the Applicant as showing support for the claims was already addressed by the Examiner as not providing any disclosure of the above discussed algorithm, and the mentions of “speech recognition techniques” and “translate spoken words into text and/or processing audio data” of this paragraph provides no indication whatsoever of how any audio of any specific spoken words is used to determine if the audio indicates that a “context or content” of behavior does not correspond to a “rule” as claimed.
However, these arguments are moot, as it has been determined by the Examiner that the independent claims do not specifically require that audio data is used to determine any “context or content” of behavior, and only require that a “module” is configured to capture audio, and not that the audio is actually used to determine the “context or content”. Specifically, referring to Claim 51 the limitations of “monitoring, using the control circuitry, information related to behavior of a first and a second vehicle occupant as it relates to use of their electronic devices to determine whether the information corresponds to the rule by a content recognition module configured to capture audio and generate information describing a context or content of the behavior of the vehicle occupants”, the limitation “as it relates to use of their electronic devices” does not require any determination or confirmation of any use of an electronic device, and only implies that the “information related to behavior of a first and a second vehicle occupant” is somehow related to such use. Furthermore, the claim does not expressly recite that any captured audio must only be audio captured of vehicle occupants using “electronic devices”, or that “information describing a context or content of the behavior of the vehicle occupants” must describe the “context or content of the behavior” as using “electronic devices”. Also, the claim does not require that the captured audio is used to “generate information describing a context or content of the behavior of the vehicle occupants”, in other words, the “module” may be configured to capture audio, but it is not required that this captured audio is used to generate the “information describing a context or content”.
Therefore, the broadest reasonable interpretation of the claim encompasses simply monitoring information that may relate to or result from the first and second vehicle occupants using “electronic devices”, and the limitation of “as it relates to use of their electronic devices” amounts to an intended use or intended situation where the “information related to behavior of a first and a second vehicle occupant” happens to be information that results from the occupants using electronic devices such as by talking on or holding cell phones, but where such a situation is not required to be confirmed or validated, and where the determination of whether or not the “information corresponds to the rule” is performed by a “module” capable of or configured to capture audio, but where audio is not necessarily used to determine this correspondence.
The above interpretation of the subject matter of the independent claims also relates to the dependent claims. The arguments provided by the Applicant regarding the dependent claims do not actually provide any evidence whatsoever regarding how captured audio is used for determining if any data related in any way to a behavior corresponds to a rule that itself corresponds to “not exceeding speed limits” (as per Claim 54), or how any captured audio is used for determining if any data related in any way to a behavior corresponds to a rule that itself corresponds to “not varying from a predetermined route” (as per Claim 55), or how any captured audio is used for determining if any data related in any way to a behavior corresponds to a rule that itself corresponds to “at least one of a destination of a current trip, a route of the current trip, and a length of time of the current trip” (as per Claim 58). The Applicant instead simply points to sections of the disclosure that recite the subject matter of the claims but do not recite any algorithm that explains how audio is used to determine correspondence to each “rule” of the dependent claims.
For example, when arguing the rejection of Claim 54, the Applicant argues 
“Accordingly, applicant has provided support for the claim language. Specifically, the following language below relates to rule corresponding to a speed limit and Paragraphs 59 and 61 and specifically 62 describe using audio data and determining context and content based on the rules set, which in this case is the setting of the speed limit. 
"For example, the media guidance application may receive a user input selecting a rule set corresponding with a specific goal. For example, the rule set may correspond to not exceeding speed limits at various locations, not varying from a predetermined route, not using particular devices (e.g., smartphones) while occupying the vehicle, not performing particular activities (e.g., reading/writing text messages) while occupying the vehicle, etc." (Paragraph 95 of the specification)”,
where this argument completely ignores the basis of the previous rejection which indicated that there was no disclosure of how captured audio is used for determining if any data related in any way to a behavior corresponds to a rule that itself corresponds to “not exceeding speed limits”. The Applicant bolding and emphasizing the disclosure that the “rule set may correspond to not exceeding speed limits” provides no indication whatsoever of how audio is used to determine whether or not a speed limit has been exceeded. Therefore, the arguments do not provide a rebuttal to the previous rejection as written.
However, the arguments are moot in view of the new grounds of rejection. As explained above with respect to the independent claims, the claims do not require any use of audio to generate the “information describing a context or content”, and only require a “module” that is capable of capturing audio. Therefore, the rejections under 112(a) and 112(b) are not applied to the amended claims, although the claims clearly still encompass the prior art, as seen in the new grounds of rejection.
The arguments directed to the rejections under 35 U.S.C. 102 and 103 and all other arguments are moot in view of the new grounds of rejection.

All claims are rejected. See the new grounds of rejection.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “content recognition module” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “capture” and “generate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. According to Page 7167 of the Federal Register, Vol. 76, No. 27 (Wednesday, February 9, 2011, Notices), “C. Interpreting Claim Limitations Under § 112, ¶6”, the terms "module" and "unit" are non-structural terms which invoke 35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 51 and 61 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: P[0063] of the Applicant’s specification recites “the media guidance application (e.g., via a content recognition module or algorithm incorporated into, or accessible by, the media guidance application)”, which implies that the “content recognition module” is software that is accessed by the “media guidance application” that itself is software. P[0020] refers to the “media guidance application” as an application that may be “on-line” or “a stand-alone application on a server, user device, etc.”, therefore, the “media guidance application” and “content recognition module” are considered to be software accessed by the “control circuitry”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-53, 56-58, 61-63 and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Talati et al. (2013/0038437) in view of Rosen (2015/0054639).

Regarding Claim 51, Talati et al. teaches the claimed method for encouraging behavior while occupying a vehicle, the method comprising:
determining, using control circuitry, a media option that is associated with adherence to a rule (“…certain notifications may be deferred because interaction with those notifications is not appropriate in the current driving context, such as when available driver attention is below a certain level. In such cases, icons that are not appropriate for selection are grayed-out or otherwise visually changed to indicate that they are not available for selection”, see P[0060]);
monitoring, using the control circuitry, information related to behavior of a first and a second vehicle occupant…(“…the speech recognizer may include a speaker identification system trained to discriminate the driver's speech from that of other passengers”, see P[0043]) to determine whether the information corresponds to the rule by a content recognition module configured to capture audio and generate information describing a context or content of the behavior of the vehicle occupants (“The microphones used for hands-free voice communication may be coupled to a speech recognizer, which analyzes the conversations between driver and passengers to thereby ascertain whether the driver is engaged in conversation that would lower his or her available driver attention. In this regard, the speech recognizer may include a speaker identification system trained to discriminate the driver's speech from that of other passengers”, see P[0043]); and
in response to determining that the context or content of the behavior of the vehicle occupants corresponds to the rule, enabling the media option (“If the current driver attention level is greater than or equal to the required attention level (step 90), then notification for that notification is enabled at 92 and then user interface display is updated accordingly. Conversely, if the attention level is not greater than or equal to that required, the notification is disabled at 94 and the user interface is again updated accordingly”, see P[0056] and “…certain notifications may be deferred because interaction with those notifications is not appropriate in the current driving context, such as when available driver attention is below a certain level. In such cases, icons that are not appropriate for selection are grayed-out or otherwise visually changed to indicate that they are not available for selection”, see P[0060]).
Talati et al. does not expressly recite the bolded portions of the claimed
monitoring, using the control circuitry, information related to behavior of a first and a second vehicle occupant as it relates to use of their electronic devices to determine whether the information corresponds to the rule by a content recognition module configured to capture audio and generate information describing a context or content of the behavior of the vehicle occupants.
However, the limitation “as it relates to use of their electronic devices” does not require any determination or confirmation of any use of an electronic device, and only implies that the “information related to behavior of a first and a second vehicle occupant” is somehow related to such use. Furthermore, the claim does not expressly recite that any captured audio must only be audio captured of vehicle occupants using “electronic devices”, or that “information describing a context or content of the behavior of the vehicle occupants” must describe the “context or content of the behavior” as using “electronic devices”. Also, the claim does not require that the captured audio is used to “generate information describing a context or content of the behavior of the vehicle occupants”, in other words, the “module” may be configured to capture audio, but it is not required that this captured audio is used to generate the “information describing a context or content”.
Therefore, the broadest reasonable interpretation of the claim encompasses simply monitoring information that may relate to or result from the first and second vehicle occupants using “electronic devices”, and the limitation of “as it relates to use of their electronic devices” amounts to an intended use or intended situation where the “information related to behavior of a first and a second vehicle occupant” happens to be information that results from the occupants using electronic devices such as by talking on or holding cell phones, but where such a situation is not required to be confirmed or validated, and where the determination of whether or not the “information corresponds to the rule” is performed by a “module” capable of or configured to capture audio, but where audio is not necessarily used to determine this correspondence.
In view of this interpretation, Rosen (2015/0054639) teaches a method and apparatus for detecting mobile phone usage, where data detected and/or determined by a detection system may include evidence of mobile phone usage such as talking which is corroborated by sensors such as microphones (Rosen; see P[0047], also see P[0017], P[0117] and P[0141]). Additionally, the system may determine if a passenger is holding a mobile phone (Rosen; see P[0066]), therefore, Rosen renders obvious a system that monitors “information related to behavior of a first and a second vehicle occupant as it relates to use of their electronic devices”, where the system also “capture audio and generate information describing a context or content of the behavior of the vehicle occupants”. Also, Rosen teaches that it may be determined if either the driver or passenger has violated the law (Rosen; see P[0067] and P[0063]), and that mobile phone use may cause mental and physical distraction (Rosen; see P[0341]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Talati et al. with the teachings of Rosen, and to monitor, using the control circuitry, information related to behavior of a first and a second vehicle occupant as it relates to use of their electronic devices to determine whether the information corresponds to the rule by a content recognition module configured to capture audio and generate information describing a context or content of the behavior of the vehicle occupants, as rendered obvious by Rosen, in order to “assist in decreasing traffic violations, driving accidents and/or other problems caused by mobile phone use” (Rosen; see P[0009]).

Regarding Claim 52, Talati et al. teaches the claimed method of claim 51, further comprising, in response to determining that the information does not correspond to the rule, disabling the media option (“If the current driver attention level is greater than or equal to the required attention level (step 90), then notification for that notification is enabled at 92 and then user interface display is updated accordingly. Conversely, if the attention level is not greater than or equal to that required, the notification is disabled at 94 and the user interface is again updated accordingly”, see P[0056] and “…certain notifications may be deferred because interaction with those notifications is not appropriate in the current driving context, such as when available driver attention is below a certain level. In such cases, icons that are not appropriate for selection are grayed-out or otherwise visually changed to indicate that they are not available for selection”, see P[0060]).

Regarding Claim 53, Talati et al. teaches the claimed method of claim 51, further comprising generating for presentation a notification of a relationship between the vehicle occupant and the rule (“If the current driver attention level is greater than or equal to the required attention level (step 90), then notification for that notification is enabled at 92 and then user interface display is updated accordingly. Conversely, if the attention level is not greater than or equal to that required, the notification is disabled at 94 and the user interface is again updated accordingly”, see P[0056] and “…certain notifications may be deferred because interaction with those notifications is not appropriate in the current driving context, such as when available driver attention is below a certain level. In such cases, icons that are not appropriate for selection are grayed-out or otherwise visually changed to indicate that they are not available for selection”, see P[0060]).

Regarding Claim 56, Talati et al. teaches the claimed method of claim 51, wherein monitoring the information related to the behavior of the vehicle occupant while the vehicle occupant is occupying the vehicle further includes monitoring global-positioning data received from global positioning circuitry, vehicular speed data received from a speedometer, or vehicular status data received from vehicular circuitry (“Location (GPS): For vehicles that have location data available, such as vehicles that have a navigation system, the real time vehicle location information is captured and stored in memory 34. Location information may also be derived by triangulation upon nearby cell tower locations and other such sources. In addition, many vehicle navigation systems have inertial sensors that perform dead reckoning to define vehicle location information obtained from GPS systems”, see P[0038] and “Depending on the vehicle location and route information, the vehicle speed within a predetermined speed limits are an indication whether driving conditions are easy or difficult. For example, when the vehicle is proceeding within normal speed limits upon a freeway in Wyoming, feature extraction would generate a value indicating that available driver attention is high, with a high degree of probability”, see P[0040]).

Regarding Claim 57, Talati et al. teaches the claimed method of claim 51, wherein the media option includes an option related to a presentation volume of content, an option related to content that is presented, an option related to a display device setting, an option related to a speaker setting, an option related to a climate control setting, or an option related to a movement of the vehicle (“If the current driver attention level is greater than or equal to the required attention level (step 90), then notification for that notification is enabled at 92 and then user interface display is updated accordingly. Conversely, if the attention level is not greater than or equal to that required, the notification is disabled at 94 and the user interface is again updated accordingly”, see P[0056] and “…certain notifications may be deferred because interaction with those notifications is not appropriate in the current driving context, such as when available driver attention is below a certain level. In such cases, icons that are not appropriate for selection are grayed-out or otherwise visually changed to indicate that they are not available for selection”, see P[0060]).

Regarding Claim 58, Talati et al. teaches the claimed method of claim 51, wherein the rule corresponds to at least one of a destination of a current trip, a route of the current trip, and a length of time of the current trip (“Depending on the vehicle location and route information, the vehicle speed within a predetermined speed limits are an indication whether driving conditions are easy or difficult. For example, when the vehicle is proceeding within normal speed limits upon a freeway in Wyoming, feature extraction would generate a value indicating that available driver attention is high, with a high degree of probability”, see P[0040]).

Regarding Claim 61, Talati et al. teaches the claimed system for encouraging behavior while occupying a vehicle, the system comprising:
control circuitry (see P[0020] and FIG. 2) configured to:
determine a media option that is associated with adherence to a rule (“…certain notifications may be deferred because interaction with those notifications is not appropriate in the current driving context, such as when available driver attention is below a certain level. In such cases, icons that are not appropriate for selection are grayed-out or otherwise visually changed to indicate that they are not available for selection”, see P[0060]);
monitor information related to behavior of a first and a second vehicle occupant as it relates to use of their electronic devices (“…the speech recognizer may include a speaker identification system trained to discriminate the driver's speech from that of other passengers”, see P[0043]) to determine whether the information corresponds to the rule by a content recognition module configured to capture audio and generate information describing a context or content of the behavior of the vehicle occupants (“The microphones used for hands-free voice communication may be coupled to a speech recognizer, which analyzes the conversations between driver and passengers to thereby ascertain whether the driver is engaged in conversation that would lower his or her available driver attention. In this regard, the speech recognizer may include a speaker identification system trained to discriminate the driver's speech from that of other passengers”, see P[0043]); and
in response to determining that the context or content of the behavior of the vehicle occupants corresponds to the rule, enable the media option (“If the current driver attention level is greater than or equal to the required attention level (step 90), then notification for that notification is enabled at 92 and then user interface display is updated accordingly. Conversely, if the attention level is not greater than or equal to that required, the notification is disabled at 94 and the user interface is again updated accordingly”, see P[0056] and “…certain notifications may be deferred because interaction with those notifications is not appropriate in the current driving context, such as when available driver attention is below a certain level. In such cases, icons that are not appropriate for selection are grayed-out or otherwise visually changed to indicate that they are not available for selection”, see P[0060]).
Talati et al. does not expressly recite the bolded portions of the claimed
monitor information related to behavior of a first and a second vehicle occupant as it relates to use of their electronic devices to determine whether the information corresponds to the rule by a content recognition module configured to capture audio and generate information describing a context or content of the behavior of the vehicle occupants.
However, the limitation “as it relates to use of their electronic devices” does not require any determination or confirmation of any use of an electronic device, and only implies that the “information related to behavior of a first and a second vehicle occupant” is somehow related to such use. Furthermore, the claim does not expressly recite that any captured audio must only be audio captured of vehicle occupants using “electronic devices”, or that “information describing a context or content of the behavior of the vehicle occupants” must describe the “context or content of the behavior” as using “electronic devices”. Also, the claim does not require that the captured audio is used to “generate information describing a context or content of the behavior of the vehicle occupants”, in other words, the “module” may be configured to capture audio, but it is not required that this captured audio is used to generate the “information describing a context or content”.
Therefore, the broadest reasonable interpretation of the claim encompasses simply monitoring information that may relate to or result from the first and second vehicle occupants using “electronic devices”, and the limitation of “as it relates to use of their electronic devices” amounts to an intended use or intended situation where the “information related to behavior of a first and a second vehicle occupant” happens to be information that results from the occupants using electronic devices such as by talking on or holding cell phones, but where such a situation is not required to be confirmed or validated, and where the determination of whether or not the “information corresponds to the rule” is performed by a “module” capable of or configured to capture audio, but where audio is not necessarily used to determine this correspondence.
In view of this interpretation, Rosen (2015/0054639) teaches a method and apparatus for detecting mobile phone usage, where data detected and/or determined by a detection system may include evidence of mobile phone usage such as talking which is corroborated by sensors such as microphones (Rosen; see P[0047], also see P[0017], P[0117] and P[0141]). Additionally, the system may determine if a passenger is holding a mobile phone (Rosen; see P[0066]), therefore, Rosen renders obvious a system that monitors “information related to behavior of a first and a second vehicle occupant as it relates to use of their electronic devices”, where the system also “capture audio and generate information describing a context or content of the behavior of the vehicle occupants”. Also, Rosen teaches that it may be determined if either the driver or passenger has violated the law (Rosen; see P[0067] and P[0063]), and that mobile phone use may cause mental and physical distraction (Rosen; see P[0341]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Talati et al. with the teachings of Rosen, and for the control circuitry to be configured to monitor information related to behavior of a first and a second vehicle occupant as it relates to use of their electronic devices to determine whether the information corresponds to the rule by a content recognition module configured to capture audio and generate information describing a context or content of the behavior of the vehicle occupants, as rendered obvious by Rosen, in order to “assist in decreasing traffic violations, driving accidents and/or other problems caused by mobile phone use” (Rosen; see P[0009]).

Regarding Claim 62, Talati et al. teaches the claimed system of claim 61, wherein the control circuitry is further configured to, in response to determining that the information does not correspond to the rule, disable the media option If the current driver attention level is greater than or equal to the required attention level (step 90), then notification for that notification is enabled at 92 and then user interface display is updated accordingly. Conversely, if the attention level is not greater than or equal to that required, the notification is disabled at 94 and the user interface is again updated accordingly”, see P[0056] and “…certain notifications may be deferred because interaction with those notifications is not appropriate in the current driving context, such as when available driver attention is below a certain level. In such cases, icons that are not appropriate for selection are grayed-out or otherwise visually changed to indicate that they are not available for selection”, see P[0060]).

Regarding Claim 63, Talati et al. teaches the claimed system of claim 61, wherein the control circuitry is further configured to generate for presentation a notification of a relationship between the vehicle occupant and the rule (“If the current driver attention level is greater than or equal to the required attention level (step 90), then notification for that notification is enabled at 92 and then user interface display is updated accordingly. Conversely, if the attention level is not greater than or equal to that required, the notification is disabled at 94 and the user interface is again updated accordingly”, see P[0056] and “…certain notifications may be deferred because interaction with those notifications is not appropriate in the current driving context, such as when available driver attention is below a certain level. In such cases, icons that are not appropriate for selection are grayed-out or otherwise visually changed to indicate that they are not available for selection”, see P[0060]).

Regarding Claim 66, Talati et al. teaches the claimed system of claim 61, wherein the control circuitry configured to monitor the information related to the behavior of the vehicle occupant while occupying the vehicle is further configured to monitor global-positioning data received from global positioning circuitry, vehicular speed data received from a speedometer, or vehicular status data received from vehicular circuitry (“Location (GPS): For vehicles that have location data available, such as vehicles that have a navigation system, the real time vehicle location information is captured and stored in memory 34. Location information may also be derived by triangulation upon nearby cell tower locations and other such sources. In addition, many vehicle navigation systems have inertial sensors that perform dead reckoning to define vehicle location information obtained from GPS systems”, see P[0038] and “Depending on the vehicle location and route information, the vehicle speed within a predetermined speed limits are an indication whether driving conditions are easy or difficult. For example, when the vehicle is proceeding within normal speed limits upon a freeway in Wyoming, feature extraction would generate a value indicating that available driver attention is high, with a high degree of probability”, see P[0040]).

Regarding Claim 67, Talati et al. teaches the claimed system of claim 61, wherein the media option includes an option related to a presentation volume of content, an option related to content that is presented, an option related to a display device setting, an option related to a speaker setting, an option related to a climate control setting, or an option related to a movement of the vehicle (“If the current driver attention level is greater than or equal to the required attention level (step 90), then notification for that notification is enabled at 92 and then user interface display is updated accordingly. Conversely, if the attention level is not greater than or equal to that required, the notification is disabled at 94 and the user interface is again updated accordingly”, see P[0056] and “…certain notifications may be deferred because interaction with those notifications is not appropriate in the current driving context, such as when available driver attention is below a certain level. In such cases, icons that are not appropriate for selection are grayed-out or otherwise visually changed to indicate that they are not available for selection”, see P[0060]).

Regarding Claim 68, Talati et al. teaches the claimed system of claim 61, wherein the rule corresponds to at least one of a destination of a current trip, a route of the current trip, and a length of time of the current trip (“Depending on the vehicle location and route information, the vehicle speed within a predetermined speed limits are an indication whether driving conditions are easy or difficult. For example, when the vehicle is proceeding within normal speed limits upon a freeway in Wyoming, feature extraction would generate a value indicating that available driver attention is high, with a high degree of probability”, see P[0040]).



Claims 54, 59, 60, 64, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Talati et al. (2013/0038437) in view of Rosen (2015/0054639) further in view of Barbera (2007/0072553).

Regarding Claim 54, Talati et al. teaches the claimed method of claim 51,…wherein the rule corresponds to a particular speed limit for a particular location (“Depending on the vehicle location and route information, the vehicle speed within a predetermined speed limits are an indication whether driving conditions are easy or difficult. For example, when the vehicle is proceeding within normal speed limits upon a freeway in Wyoming, feature extraction would generate a value indicating that available driver attention is high, with a high degree of probability”, see P[0040]).
Talati et al. does not expressly recite the bolded portions of the claimed
method of claim 51, wherein the rule corresponds to not exceeding speed limits, and wherein the rule corresponds to a particular speed limit for a particular location.
However, Barbera (2007/0072553) teaches concealing a “media option” of a display screen upon detects that a speed has exceeded a speed threshold (Barbera; “Upon detecting that the speed has exceeded a speed threshold…conceal the display screen”, see P[0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Talati et al. with the teachings of Barbera, and wherein the rule corresponds to not exceeding speed limits, as rendered obvious by Barbera, in order to “prevent at least some forms of use” of a “device when the user is traveling beyond a speed threshold” (Barbera; see Abstract).

Regarding Claim 59, Talati et al. does not expressly recite the claimed method of claim 51, further comprising:
detecting a mobile device for the vehicle occupant is within the vehicle; and
disabling the media option on the mobile device in response to determining that the information related to the behavior of the vehicle occupant does not correspond to the rule.
However, to disable a “media option” on a mobile device is an obvious variation of Talati et al., where a mobile device display would be an obvious variation of the display disposed within a vehicle of Talati et al. Furthermore, Barbera (2007/0072553) teaches detecting a mobile device for a vehicle occupant is within a vehicle (Barbera; “…a portable electronic device (20) may be configured such that the speed detecting and/or blocking functions may be enabled only when the user is in a car or is driving a car”, see P[0053] and “…the position of the user in a car (e.g., driver side or passenger side) may be inferred…the user of a portable electronic device (20) is a passenger in a car traveling at a speed above the threshold…”, see P[0054]) and disabling a media option on the mobile device in response to determining that the information related to the behavior of the vehicle occupant does not correspond to a rule (Barbera; “Upon detecting that the speed has exceeded a speed threshold…conceal the display screen”, see P[0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Talati et al. with the teachings of Barbera, and to detect a mobile device for the vehicle occupant is within the vehicle, and to disable the media option on the mobile device in response to determining that the information related to the behavior of the vehicle occupant does not correspond to the rule, as rendered obvious by Barbera, in order to “prevent at least some forms of use” of a “device when the user is traveling beyond a speed threshold” (Barbera; see Abstract).

Regarding Claim 60, Talati et al. does not expressly recite the claimed method of claim 59, further comprising alerting a remote user device if the mobile device for the vehicle occupant attempts to access the media option while the media option is disabled.
However, Barbera (2007/0072553) teaches alerting a remote user device if a mobile device for a vehicle occupant attempts to access a media option while the media option is disabled (Barbera; “…a system may be configured to provide an alert (e.g., e-mail, voice mail, text message, etc.) to the parent when it is detected that the child has attempted to use the cell phone while traveling beyond the speed threshold”, see P[0067]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Talati et al. with the teachings of Barbera, and to alert a remote user device if the mobile device for the vehicle occupant attempts to access the media option while the media option is disabled, as rendered obvious by Barbera, in order to “prevent at least some forms of use” of a “device when the user is traveling beyond a speed threshold” (Barbera; see Abstract).

Regarding Claim 64, Talati et al. teaches the claimed system of claim 61,…wherein the rule corresponds to a particular speed limit for a particular location (“Depending on the vehicle location and route information, the vehicle speed within a predetermined speed limits are an indication whether driving conditions are easy or difficult. For example, when the vehicle is proceeding within normal speed limits upon a freeway in Wyoming, feature extraction would generate a value indicating that available driver attention is high, with a high degree of probability”, see P[0040]).
Talati et al. does not expressly recite the bolded portions of the claimed
system of claim 61, wherein the rule corresponds to not exceeding speed limits, and wherein the rule corresponds to a particular speed limit for a particular location.
However, Barbera (2007/0072553) teaches concealing a “media option” of a display screen upon detects that a speed has exceeded a speed threshold (Barbera; “Upon detecting that the speed has exceeded a speed threshold…conceal the display screen”, see P[0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Talati et al. with the teachings of Barbera, and wherein the rule corresponds to not exceeding speed limits, as rendered obvious by Barbera, in order to “prevent at least some forms of use” of a “device when the user is traveling beyond a speed threshold” (Barbera; see Abstract).

Regarding Claim 69, Talati et al. does not expressly recite the claimed system of claim 61, wherein the control circuitry is further configured to:
detect a mobile device for the vehicle occupant is within the vehicle; and
disable the media option on the mobile device in response to determining that the information related to the behavior of the vehicle occupant does not correspond to the rule.
However, to disable a “media option” on a mobile device is an obvious variation of Talati et al., where a mobile device display would be an obvious variation of the display disposed within a vehicle of Talati et al. Furthermore, Barbera (2007/0072553) teaches detecting a mobile device for a vehicle occupant is within a vehicle (Barbera; “…a portable electronic device (20) may be configured such that the speed detecting and/or blocking functions may be enabled only when the user is in a car or is driving a car”, see P[0053] and “…the position of the user in a car (e.g., driver side or passenger side) may be inferred…the user of a portable electronic device (20) is a passenger in a car traveling at a speed above the threshold…”, see P[0054]) and disabling a media option on the mobile device in response to determining that the information related to the behavior of the vehicle occupant does not correspond to a rule (Barbera; “Upon detecting that the speed has exceeded a speed threshold…conceal the display screen”, see P[0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Talati et al. with the teachings of Barbera, and to detect a mobile device for the vehicle occupant is within the vehicle, and to disable the media option on the mobile device in response to determining that the information related to the behavior of the vehicle occupant does not correspond to the rule, as rendered obvious by Barbera, in order to “prevent at least some forms of use” of a “device when the user is traveling beyond a speed threshold” (Barbera; see Abstract).

Regarding Claim 70, Talati et al. does not expressly recite the claimed system of claim 69, wherein the control circuitry is further configured to alert a remote user device if the mobile device for the vehicle occupant attempts to access the media option while the media option is disabled.
However, Barbera (2007/0072553) teaches alerting a remote user device if a mobile device for a vehicle occupant attempts to access a media option while the media option is disabled (Barbera; “…a system may be configured to provide an alert (e.g., e-mail, voice mail, text message, etc.) to the parent when it is detected that the child has attempted to use the cell phone while traveling beyond the speed threshold”, see P[0067]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Talati et al. with the teachings of Barbera, and wherein the control circuitry is further configured to alert a remote user device if the mobile device for the vehicle occupant attempts to access the media option while the media option is disabled, as rendered obvious by Barbera, in order to “prevent at least some forms of use” of a “device when the user is traveling beyond a speed threshold” (Barbera; see Abstract).



Claims 55 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Talati et al. (2013/0038437) in view of Rosen (2015/0054639) further in view of Zhou et al. (8,971,927), further in view of Creekbaum et al. (2007/0115101).

Regarding Claim 55, Talati et al. does not teach the claimed method of claim 51, wherein the rule corresponds to not varying from a predetermined route, and wherein the rule corresponds to a distance from the predetermined route for a particular point on the predetermined route.
However, Zhou et al. (8,971,927) teaches restricting use of a wireless device, where use may be restricted at certain geographic locations or paths, such as a route to a destination (Zhou et al.; “A computing device in communication with the data server can be used to select timing and location information in which use of the wireless device is permitted or restricted…Use may also be restricted at certain geographic locations or paths, such as along a route to school, or work, or at a specific location…”, see col.1, particularly lines 61-67 and col.2, particularly lines 1-3), where restricted routes may restrict calling or texting capabilities of a mobile phone may (Zhou et al.; “…specify permissible or restricted routes and time schedules for the use of calling or texting capability in a mobile phone 106…”, see col.4, particularly lines 56-67 and col.5, particularly lines 1-6). Therefore, Zhou et al. renders obvious a “rule set” which restricts a device based on “not varying from a predetermined route”.
Furthermore, for a rule to correspond to “a distance from the predetermined route for a particular point on the predetermined route” is rendered obvious by Creekbaum et al. (2007/0115101), who teaches geospatially aware vehicle security, where a set of rules may be defined which are specific to a target vehicle, and where rules may include “maximum distances that a vehicle is allowed to deviate from its scheduled route/path” (Creekbaum et al.; see P[0040] and P[0034]), and for a vehicle traveling along a route “455”, it may be determined if a vehicle approaches a minimum allowed distance from a geographically-sensitive location “450” along the route (Creekbaum et al.; see P[0050]-P[0051] and FIG. 4B), where this location “450” is equivalent to the claimed “particular point on the predetermined route”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Talati et al. with the teachings of Zhou et al. and Creekbaum et al., and wherein the rule corresponds to not varying from a predetermined route, and wherein the rule corresponds to a distance from the predetermined route for a particular point on the predetermined route, as rendered obvious by Zhou et al. and Creekbaum et al., in order to monitor and control the use of a mobile computing device (Zhou et al.; see col.1, particularly lines 43-44) and in order to provide for “controlling a vehicle in conjunction with geospatial awareness” (Creekbaum et al.; see Abstract).

Regarding Claim 65, Talati et al. does not teach the claimed system of claim 61, wherein the rule corresponds to not varying from a predetermined route, and wherein the rule corresponds to a distance from the predetermined route for a particular point on the predetermined route.
However, Zhou et al. (8,971,927) teaches restricting use of a wireless device, where use may be restricted at certain geographic locations or paths, such as a route to a destination (Zhou et al.; “A computing device in communication with the data server can be used to select timing and location information in which use of the wireless device is permitted or restricted…Use may also be restricted at certain geographic locations or paths, such as along a route to school, or work, or at a specific location…”, see col.1, particularly lines 61-67 and col.2, particularly lines 1-3), where restricted routes may restrict calling or texting capabilities of a mobile phone may (Zhou et al.; “…specify permissible or restricted routes and time schedules for the use of calling or texting capability in a mobile phone 106…”, see col.4, particularly lines 56-67 and col.5, particularly lines 1-6). Therefore, Zhou et al. renders obvious a “rule set” which restricts a device based on “not varying from a predetermined route”.
Furthermore, for a rule to correspond to “a distance from the predetermined route for a particular point on the predetermined route” is rendered obvious by Creekbaum et al. (2007/0115101), who teaches geospatially aware vehicle security, where a set of rules may be defined which are specific to a target vehicle, and where rules may include “maximum distances that a vehicle is allowed to deviate from its scheduled route/path” (Creekbaum et al.; see P[0040] and P[0034]), and for a vehicle traveling along a route “455”, it may be determined if a vehicle approaches a minimum allowed distance from a geographically-sensitive location “450” along the route (Creekbaum et al.; see P[0050]-P[0051] and FIG. 4B), where this location “450” is equivalent to the claimed “particular point on the predetermined route”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Talati et al. with the teachings of Zhou et al. and Creekbaum et al., and wherein the rule corresponds to not varying from a predetermined route, and wherein the rule corresponds to a distance from the predetermined route for a particular point on the predetermined route, as rendered obvious by Zhou et al. and Creekbaum et al., in order to monitor and control the use of a mobile computing device (Zhou et al.; see col.1, particularly lines 43-44) and in order to provide for “controlling a vehicle in conjunction with geospatial awareness” (Creekbaum et al.; see Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662